633 S.E.2d 568 (2006)
HATCHER et al.
v.
FAMILY DOLLAR STORES OF GEORGIA, INC.
No. A06A0009.
Court of Appeals of Georgia.
June 16, 2006.
Reconsideration Denied June 29, 2006.
Bradley J. Survant, W. Carl Reynolds, Katherine L. McArthur, Reynolds & McArthur, Macon, for appellants.
Lisa M. Edwards, Martin Snow, L.L.P., Grant & Napier, Macon, James W. Purcell, Michael N. Loebl, Fulcher, Hagler, Reed, Hanks & Harper, L.L.P., Augusta, for appellees.
SMITH, Presiding Judge.
In this premises liability case, Susanne and Willie Hatcher appeal from the trial court's grant of summary judgment to Family Dollar Stores of Georgia, Inc. and Garrett's Red and White, Inc. We affirm because the Hatchers *569 failed to provide this court with a transcript necessary to review the propriety of the trial court's order.
The trial court's order granting summary judgment to the defendants stated that it did so, in part, based upon "evidence having been presented by all parties. . . ." All of the parties acknowledge in their briefs before this court that a hearing was held on the motion for summary judgment, and appellants' notice of appeal stated, "[a] transcript of the evidence will not be filed." Without this transcript, "we cannot determine whether evidentiary submissions, stipulations, or statements in place by counsel were tendered at the hearing." Burt Dev. Co. v. Lee County Tax Assessors, 240 Ga.App. 451, 452(1), 523 S.E.2d 81 (1999). Therefore, "we must presume that the trial court's findings are supported by competent evidence and that the court applied the appropriate standard in granting summary judgment." Id.
We further note that affidavits filed by appellants in the record before us do not include the exhibit mentioned by the affiants, which is a photograph of the location where Mrs. Hatcher and another person fell. This photograph might have been submitted for the trial court's review during the summary judgment hearing, and its absence from the record provides further support for our conclusion that we must affirm the trial court.
Judgment affirmed.
RUFFIN, C.J., and PHIPPS, J., concur.